                                CIVIL MINUTE ENTRY



BEFORE:                 Magistrate Judge Steven L. Tiscione

                       August 3, 2020
DATE:

                       11:00
TIME:

DOCKET                 CV-18-5424 (DRH)
NUMBER(S):
NAME OF                Eleazar Rodriguez v Rudolph H. Weber, et al.
CASE(S):

FOR                    Moser
PLAINTIFF(S):
FOR                    Michelen
DEFENDANT(S):

NEXT
CONFERENCE(S):

FTR/COURT     AT&T (11:05 - 11:15)
REPORTER:
RULINGS FROM Motion Hearing                            :
Plaintiff's counsel reports that his client recently contacted him and there may be a
possibility of salvaging the attorney-client relationship and moving forward with the case.
Plaintiff's counsel will consult with his client and file a letter by August 10, 2020 advising
the Court how Plaintiff intends to proceed.
